DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-23 are rejected.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021, has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duby (US 2015/0336032).
With respect to claim 1, Duby discloses a filter plate assembly 46, as shown in Fig. 13, having: a scraper assembly 106 (first filter plate) having a first face 160, as shown in Fig. 16, and a first edge surface coinciding with a first edge of the first filter plate 106, as shown in the figure below; and a second filter plate 68 having a second face and a second edge surface coinciding with a second edge of the second filter plate 68, as shown in the figure below, the second edge of the second filter plate 68 facing in a same direction away from an operational axis (said operational axis being a horizontal axis along rod 40, as shown in Fig. 1) as the first edge of the first filter plate 106, as shown in Fig. 13; wherein the first filter plate 106 and the second filter plate 68 have a filtering position in which the plates are aligned with one another along the operational axis and the first face and the second face cooperate to define opposing ends of a filter chamber 70, as shown in Fig. 9; wherein the first filter plate 106 is movable out of alignment with the second filter plate 68 in a direction perpendicular to and away from the operational axis to a discharge position in which filter cake can be discharged from a portion of the filter chamber 70 defined by the at least one of the first filter plate 106 and the second filter plate 68, as shown in Fig. 13, wherein, in the discharge position, the first edge surface is located in a position past the second edge surface, as shown in the figure below.


    PNG
    media_image1.png
    943
    997
    media_image1.png
    Greyscale
     

With respect to claim 2, Duby discloses a filter plate assembly 46, as shown in Fig. 13, having: a first filter plate 106 having a first side surface 160 and a first edge surface, as shown in the figure above, the first side surface 160 comprising a first cavity (between elements 158, 160, as shown in Fig. 16) and the first edge surface coinciding with a first edge of the first filter plate 106, as shown in the figure above; and a second 

	With respect to claim 3, Duby discloses a force generator 34 configured to exert a force to hold the movable plate in the filtering position or return the movable plate to the filtering position, as shown in Fig. 1.

	With respect to claims 4 and 14, Duby discloses wherein the force generator 34 is a pneumatic cylinder which utilizes a compressed gas as its operating fluid, a 

With respect to claim 5, Duby discloses wherein, in the discharge position, a portion or all of the movable plate 106 is located outside of a space bounded by side edges of the other of the first filter plate 68 and the second filter plate, as shown in Fig. 13.

	With respect to claim 6, Duby discloses a first sprayer assembly 142 attached to the movable plate 106 at a location outside of the cavity, as shown in Fig. 16, the first sprayer assembly 142 connected to a wash fluid source (see paragraph 0088).

	With respect to claim 7, Duby discloses wherein the first sprayer assembly 142 is configured to direct a spray of wash fluid toward at least one of the other of the first and second filter plates 68 and a third filter plate 68 adjacent an opposite side of the movable plate from the other of the first and second filter plates, as shown in Fig. 13.

	With respect to claim 8, Duby discloses a second sprayer assembly 142 attached to the movable plate 106, the second sprayer assembly 142 connected to the wash fluid source 144 (see paragraph 0088).



With respect to claim 10, Duby discloses at least one support structure 120 that movably supports the movable plate 106, as shown in Fig. 16.

	With respect to claim 11, Duby discloses wherein the at least one support structure 120 comprises a first side track 126 and a second side track 126 located on opposite sides of the movable plate 106, as shown in Fig. 16.

With respect to claim 12, Duby discloses a filter plate assembly 46, as shown in Fig. 13, having: a first filter plate 68 having a first side surface, as shown in Fig. 13; a second filter plate 68 having a second side surface, as shown in Fig. 13; a center plate 106 having an outer surface and an interior region, said center plate 106 configured to be movable between an aligned position and a separated position relative to the first filter plate 68 and the second filter plate 68, as shown in Fig. 13, wherein in said aligned position the center plate 106 is held in place between the first side surface and the second side surface, as shown in Fig. 10, and a perimeter seal is created around the interior region between the center plate 106 and the first side surface of the first plate 68 and between the center plate 106 and the second side surface of the second filter plate 68 (see paragraph 0011, there is a seal between the plates and the closure 104), and wherein in said separated position the first filter plate 68 and the second filter plate 68 

With respect to claim 13, Duby discloses a force generator 34 configured to exert a force to hold the center plate 106 in place between the first side surface and the second side surface in said aligned position or return the center plate to the aligned position, as shown in Fig. 1.

With respect to claim 16, Duby discloses wherein, in the separated position, a portion or all of the center plate 106 is located below a first bottom surface of the first filter plate 68 and a second bottom surface of the second filter plate 68, as shown in Fig. 13.

	With respect to claim 17, Duby discloses a first sprayer assembly 142 attached to the outer surface of the center plate 106, as shown in Fig. 16, said first sprayer assembly 142 connected to a wash fluid source 144 (see paragraph 0088).

	With respect to claim 18, Duby discloses wherein the first sprayer assembly 142 is configured to direct a spray of wash fluid toward at least one of said first side surface and said second side surface, as shown in Fig. 13.



	With respect to claim 20, Duby discloses wherein the second sprayer assembly 142 is configured to direct a spray of wash fluid toward at least one of said first side surface and said second side surface (see paragraph 0088).

	With respect to claim 21, Duby discloses at least one support structure 120 that movably supports the center plate 106, as shown in Fig. 6.

	With respect to claim 22, Duby discloses wherein the at least one support structure 21 comprises a first side track and a second side track 126 located on opposite sides of the center plate 106, as shown in Fig. 16.

	With respect to claim 23, Duby discloses wherein the movable plate 106 is movable in a vertical direction from the filtering position to the discharge position, as shown in Fig. 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duby (US 2015/0336032) in view of Gwilliam et al. (US 4,366,055) [hereinafter Gwilliam].
With respect to claim 15, Duby lacks wherein said separated position is attained when the compressed gas is released from the pneumatic cylinder.
Gwilliam discloses a pressure filter, as shown in Fig. 1, having pneumatic cylinders 51, 52, as shown in Fig. 1.  The cylinders 51, 52, are at their separated position when the inner compartment is empty and the pressure in the hydraulic fluid pipes 98, 99, is reduced to below atmospheric (see col. 6, lines 4-22).  It would have been obvious to one of ordinary skill in the art to provide the apparatus disclosed by Duby with pneumatic cylinders, as taught by Gwilliam, in order to attain optimal efficiency when operating the apparatus.


Response to Arguments
Applicant's arguments filed on April 29, 2021, have been fully considered but they are not persuasive. 
	In response to applicant’s argument that one of ordinary skill in the art would not reasonably consider the scraper assembly 106 of Duby to be a filter plate: This argument is not persuasive.  The claimed structure required for the first filter plate recited in claim 1 is a first face, a first edge surface and a first edge, and the scraper 
	In response to applicant’s argument that the scraper assembly 106 of Duby does not include a face/side surface that defines an end of a filter chamber: This argument is not persuasive.  The scraper assembly 106 of Duby discloses a face/side surface 160, as shown in Fig. 16, which defines an end of a filter chamber 70, as shown in the figure above.
	In response to applicant’s argument that Duby does not disclose the new limitations added to claim 12: Duby discloses a perimeter seal is created around the interior region between the center plate 106 and the first side surface of the first plate 68 and between the center plate 106 and the second side surface of the second filter plate 6 (see paragraph 0011, there is a seal between the plates and the closure 104/scraper assembly 106).  “The filter plate assembly is capable of creating a seal between the first filter plate and the second filter plate, thereby defining a sealed section of the perimeter.  The sealed section extends a length less than an entire length of the perimeter such that the filter plate assembly also defines an open section of the perimeter.  The open section is sized and shaped to permit particulate cake to be removed from the filter chamber.  The filter plate assembly also has a closure configured to be movable between a first position closing the open section and a second position not closing the open section.  The closure is further capable of sealing the open section of the 
perimeter in the first position” (see paragraph 0011 of Duby).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778